(.J..
~ slJ.YIQs.t.
                  Case: 1:19-cv-02995-JG Doc #: 26-1 Filed: 05/11/20 1 of 8. PageID #: 331
                  DE>'ARTMENT OF HEALTH & HOMAN "RV'"''                                        Public Health Service



-.~~
  'lrtua~
                                                                                               Food and Drug Administration
                                                                                               10903 New Hampshire Avenue
                                                                                               Document Control Center- W066-G609
                                                                                               Silver Spring, MD 20993-0002
                                                   NOV 2 0 2012




                Ms. Maritza Celaya
                Sr. Director, Regulatory Affairs
                HeartWare, Inc.
                14000 NW 57th Court
                Miami Lakes, FL 33014

                Re:    P100047
                       HeartWare® Ventricular Assist System
                       Filed: December 28, 2010
                       Amended: March 21, March 25, May 3, and October 11,2011
                       Procode: DSQ

                Dear Ms. Celaya:

                The Center for Devices and Radiological Health (CDRH) of the Food and Drug Administration
                (FDA) has completed its review of your premarket approval application (PMA) for the
                HeartWare® Ventricular Assist System 0J AS). This device is indicated for use as a bridge to
                cardiac transplantation in patients who are at risk of death from refractory end-stage left
                ventricular heart failure. The HeartWare® VAS is designed for in-hospital and out-of-hospital
                settings, including transportation via fixed wing aircraft or helicopter. We are pleased to inform
                you that the PMA is approved. You may begin commercial distribution of the device in
                accordance with the conditions of approval described below.

                The sale and distribution ofthis device are restricted to prescription use in accordance with 21
                CFR 801.109 and under section 515(d)(1)(B)(ii) of the Federal Food, Drug, and Cosmetic Act (the
                act). The device is further restricted under section 515(d)(1)(B)(ii) of the act insofar as the
                labeling must specify the specific training or experience practitioners need in order to use the
                device. FDA has determined that these restrictions on sale and distribution are necessary to
                provide reasonable assurance of the safety and effectiveness of the device. Your device is
                therefore a restricted device subject to the requirements in sections 502(q) and (r) of the act, in
                addition to the many other FDA requirements governing the manufacture, distribution, and
                marketing of devices.

                Expiration dating for this device has been established and approved at 25 months for the Implant
                Kit, Accessories and Surgical Tools of the system and 12 months for the Controller and Battery
                Pack. This is to advise you that the protocol you used to establish this expiration dating is



                                                                                                         '   :,
  Case: 1:19-cv-02995-JG Doc #: 26-1 Filed: 05/11/20 2 of 8. PageID #: 332

Page 2 - Ms. Maritza Celaya


considered an approved protocol for the purpose of extending the expiration dating as provided by
21 CFR 814.39(a)(7).

Continued approval ofthis PMA is contingent upon the submission of periodic reports, required
under 21 CFR 814.84, at intervals of one year (unless otherwise specified) from the date of
approval of the original PMA. Two copies of this report, identified as "Annual Report" and
bearing the applicable PMA reference number, should be submitted to the address below. The
Annual Report should indicate the beginning and ending date of the period covered by the report
and should include the information required by 21 CFR 814.84.

In addition to the above, and in order to provide continued reasonable assurance of the safety and
effectiveness ofthe device, the Annual Report must include, separately for each model number (if
applicable), the number of devices sold and distributed during the reporting period, including those
distributed to distributors. The distribution data will serve as a denominator and provide necessary
context for FDA to ascertain the frequency and prevalence of adverse events, as FDA evaluates the
continued safety and effectiveness of the device.

In addition to the Annual Report requirements, you must provide the following data in post­
approval study reports (PAS).

   I. Newly Enrolled (HW-PAS-01): The study must be conducted as per protocol dated
      September 20, 2012 (Ver. 1.0) submitted via email. The study will consist of prospective
      enrollment of patients newly implanted with the HeartWare VAS and who may also be
      concurrently enrolled in the INTERMACS Registry. At least 1200 patients (600 HeartWare
      and 600 FDA approved VADS other than HeartWare) patients from at leastl2 non-IDE
      sites in the US will be followed annually according to standard of care through 24 months
      post implant.

       The primary endpoints will be success (alive, transplant, or recovery) at 180 days.
       Secondary endpoints will consist of:
          • Overall survival on device
          • Re-hospitalizations
          • INTERMACS adverse events
          • Quality of Life measures (as measured by the EuroQol EQ-SD-SL and
          • KCCQ)
          • Functional Status (as measured by the 6 minute walk and I or V02 max)
          • Post-stroke QOL, Functional and Neurocognitive assessments

       If the propensity score between the HeartWare Group and the Control group is balanced
       (C-statistic <0.60) or somewhat balanced (C statistic ::0:0.60), the study objective will be to
       demonstrate non-inferiority to the control device within a 10% margin for the primary
       endpoint of success, which is estimated to be 90%. If the propensity score between the
       treatment groups is not balanced (one or more strata <5 subjects per treatment group), the
       objective will be to demonstrate non-inferiority to an objective performance goal of 80%.
       Subgroup analyses must be conducted by gender and race. For all study patients with an
       INTERMACS neurologic dysfunction event, there must be a blinded 3rd party imputation




                                                                                         2
 Case: 1:19-cv-02995-JG Doc #: 26-1 Filed: 05/11/20 3 of 8. PageID #: 333
Page 3 -Ms. Maritza Celaya


      of a modified Rankin Scale Score (mRS) using the INTERMACS data from baseline and 3­
      6 month interval post-stroke.

   2. Training Program (HeartWare-PAS-02): The study must be conducted as per protocol
      dated September 20, 2012 (Ver. 1.0) submitted via email. This study will consist of all
      centers that implant a commercialHeartWare System in the New Cohort Post Approval
      Study described in Protocol HW-PAS-01. At least 600 HeartWare patients from at least12
      non-IDE sites in the US will be followed annually according to standard of care through 24
      months post implant. All non-IDE centers will be trained according to HeartWare's
      educational and training program. The training will consist of four parts to provide
      adequate training prior to use of the device, during initial implants, and in follow-up and
      continuing education: (a) Surgical training, (b) On-site staff training, (c) Initial implant
      support and (d) Continuing education and support.

      The study must display and compare HW -PAS-I outcomes (including survival) across sites
      and between patient cohorts of the IDE (at least 10 implants) vs. non IDE sites. Subgroup
      analyses must be conducted by gender and race. The objective will also be to assess the
      effectiveness of the training program by:
          • describing overall site compliance with the approved labeling by assessing the
              patient baseline characteristics
          • summarizing key clinical parameters including cardiac index, mean arterial
              pressure (MAP), flow, international normalized ratio (INR), and anti-thrombotic
              drug therapy
          • Summarize any adverse events including:
                  o Bleeding
                  o Neurologic events
                  o Thromboembolism
                  o Infection
                  o Arrhythmias
                  o Device malfunctions
                  o Device exchanges
                  o Hypertension

   3. Continued Follow-Up (HW-PAS-03): The study must be conducted as per protocol dated
      September 20,2012 (Ver. 1.0) submitted via email. This study will consist of the
      continued follow-up of patients who partiCipated in the HeartWare Trials under IDE
      G070 199. The 50 surviving candidates should be approached for re-consent and followed
      annually according to standard of care through 60 months post-implant.

      The primary safety endpoint of the study is a composite of transplant, explant, and death.
      This will include transplant date, reason for explant, and cause of death through 60 months.

      Other observational endpoints will be collected and analyzed in the study:
         • Overall survival
         • Re-hospitalizations
  Case: 1:19-cv-02995-JG Doc #: 26-1 Filed: 05/11/20 4 of 8. PageID #: 334
Page 4 - Ms. Maritza Celaya


            •    Incidence ofiNTERMACS adverse events and unanticipated adverse device effects
            •    Incidence ofall device failures and device malfunctions
            •    Quality of Life improvement (KCCQ and EuroQol EQ-5D-5L)
            •    Functional status improvement (NYHA and 6-minute walk)

Please note that the results from these studies should be included in the labeling as these data
become available. Any updated labeling must be submitted to FDA in the form of a PMA
Supplement.

FDA would like to remind you that under the PAS Program you are required to submit separate
PAS Progress Reports for each PAS every six months during the first two years ofthe study and
annually thereafter. The reports for each PAS should clearly be identified as Post-Approval Study
Report. Two copies, identified as "PMA Post-Approval Study Report" and bearing the applicable
PMA reference number, should be submitted to the address below. For more information on post­
approval studies, see the FDA guidance document entitled, "Procedures for Handling Post­
Approval Studies Imposed by PMA Order"
http://www.fda.gov/MedicaiDevices/DeviceRegulationandGuidance/GuidanceDocuments/ucm070
974.htm

Be advised that the failure to conduct any such study in compliance with the good clinical
laboratory practices in 21 CFR part 58 (if a non-clinical study subject to part 58) or the
institutional review board regulations in 21 CFR part 56 and the informed consent regulations in
21 CFR part 50 (if a clinical study involving human subjects) may be grounds for FDA withdrawal
of approval of the PMA.

Before making any change affecting the safety or effectiveness of the device, you must submit a
PMA supplement or an alternate submission (30-day notice) in accordance with 21 CFR 814.39.
All PMA supplements and alternate submissions (30-day notice) must comply with the applicable
requirements in 21 CFR 814.39. For more information, please refer to the FDA guidance
document entitled, "Modifications to Devices Subject to Premarket Approval (PMA) -The PMA
Supplement Decision-Making Process"
(www.fda.gov/MedicalDevices/DeviceRegulationandGuidance/GuidanceDocuments/ucm089274.
htm).

You are_ reminded that many FDA requirements govern the manufacture, distribution, and
marketing of devices. For example, in accordance with the Medical Device Reporting (MDR)
regulation, 21 CFR 803.50 and 21 CFR 803.52, you are required to report adverse events for this
device. Manufacturers of medical devices, including in vitro diagnostic devices, are required to
report to FDA no later than 30 calendar days after the day they receive or otherwise becomes
aware of information, from any source, that reasonably suggests that one of their marketed
devices:

       1.       May have caused or contributed to a death or serious injury; or

       2.       Has malfunctioned and such device or similar device marketed by the manufacturer
                would be likely to cause or contribute to a death or serious injury if the malfunction


                                                                                          4
  Case: 1:19-cv-02995-JG Doc #: 26-1 Filed: 05/11/20 5 of 8. PageID #: 335
Page 5- Ms. Maritza Celaya


             were to recur.

Additional information on MDR, including how, when, and where to report, is available at
www.fda.gov/MedicalDevices/Safety/ReportaProblem/default.htm.

In accordance with the recall requirements specified in 21 CFR 806.10, you are required to submit
a written report to FDA of any correction or removal of this device initiated by you to: (1) reduce
a risk to health posed by the device; or (2) remedy a violation ofthe act caused by the device
which may present a risk to health, with certain exceptions specified in 21 CFR 806.10(a)(2).
Additional information on recalls is available at
www.fda.gov/Safety/RecallsflndustrvGuidance/default.htm.

CDRH does not evaluate information related to contract liability warranties. We remind you;
however, that device labeling must be truthful and not misleading. CDRH will notify the public of
its decision to approve your PMA by making available, among other information, a summary of
the safety and effectiveness data upon which the approval is based. The information can be found
on the FDA CDRH Internet Home Page located at·
www.fda.gov/MedicalDevices!ProductsandMedicalProcedures/DeviceApprovalsandCiearances!P
MAApprovals/default.htm. Written requests for this information can also be made to the Food and
Drug Administration, Dockets Management Branch, (HFA-305), 5630 Fishers Lane, Rm. 1061,
Rockville, MD 20852. The written request should include the PMA number or docket number.
Within 30 days from the date that this information is placed on the Internet, any interested person
may seek review of this decision by submitting a petition for review under section 515(g) of the
act and requesting either a hearing or review by an independent advisory committee. FDA may,
for good cause, extend this 30-day filing period.

Failure to comply with any post-approval requirement constitutes a ground for withdrawal of
approval of a PMA. The introduction or delivery for introduction into interstate commerce of a
device that is not in compliance with its conditions of approval is a violation oflaw.

You are reminded that, as soon as possible and before commercial distribution of Y•)Ur device, you
must submit an amendment to this PMA submission with copies of all approved labeling in final
printed form. Final printed labeling that is identical to the labeling approved in draft form will not
routinely be reviewed by FDA staff when accompanied by a cover letter stating that the final
printed labeling is identical to the labeling approved in draft form. If the fmal printed labeling is
not identical, any changes from the final draft labeling should be highlighted and explained in the
amendment.




                                                                               i     5
   Case: 1:19-cv-02995-JG Doc #: 26-1 Filed: 05/11/20 6 of 8. PageID #: 336
Page 6- Ms. Maritza Celaya


All required documents should be submitted in 6 copies, unless otherwise specified, to the address
below and should reference the above PMA number to facilitate processing.

       U.S. Food and Drug Administration
       Center for Devices and Radiological Health
       PMA Document Mail Center- W066-G609
       10903 New Hampshire Avenue
       Silver Spring, MD 20993-0002

If you have any questions concerning this approval order, please contact Anchal Kaushiva at 301­
796-6330.

                                                Sincerely yours,
                                                                             .   Dlgit'lllysignedbyBramD.Zuckerm.on
                                                  Bram D•                j
                                                                             \ 0N:c-IJS,=U5.Gcvemrnentou-HHS,
                                                                              'ou-FDA. ou-People, cn-Bram D. Zu<kermon,
                                                  Zuckerman          ,
                                                                   (./
                                                                             -1)_9_Zl42.19200lOO.loo.u~nooo799ss
                                                                                 O..te201211.1916:32:17.05'00

                                                Bram D. Zuckerman, M.D.
                                                Director
                                                Division of Cardiovascular Devices
                                                Office of Device Evaluation
                                                Center for Devices and
                                                  Radiological Health




                                                                                                                      6
 Case: 1:19-cv-02995-JG Doc #: 26-1 Filed: 05/11/20 7 of 8. PageID #: 337

      . .-- ·.   --~r-.~.c.·   ---·   -;;,_:~-   ,. -   ~~   -"" ,.;·                 ;   ::
DEPARTMENT OF' HEALTH                                             &. HUMAN SERVICES            PubliC J-IC••Ith ·service
                                                                         ·-   . --:

                                                                                                Food and Drug·Adritinisiration
                                                                                               :10903 N1hV H:iinpshirc Avenue
                                                                                               ·silvcr..Spring, MD 20??3
                                                               MediCal Device Tracking Order
                                                                                                  r~ov    2 9 2012
Ms.. Maritza Celaya
St. Pit;ector, Regwa~ory Aff!Jirs
He!litw.~,               inJ:, ·· ·· ·                         ..
14000NW571h Court
Miami 4J<:~s, FL 3~014

Re:          'Pl00047
             'HeartWareVentricular Assist System (DSQ)

Dear Ms. Celaya:

You are notified by this letter of your obligation to adopt a method of tracking for the
device referynced above, ali authorized by section 519(g) of the Federal Food, Drug, and
Cosmetic Act (the Act), 21 U.S.C. § 360i(g). The implementation of section Sl9(g) of
the Actreqtiires the Food and Drug Administration (FDA) to issue an order to
manufacturers when FDAdetetrilines that a person who manufactures. and distributes a
device meets the reievant statutory requirements and that tracking is.requited to protect
the public health. This order is effective hiuiu!diately.

Section 5J9(g) ofthe Act States that FDA, "may by order require a manufacturer to adopt
a method of tracking a class II or class Ill device­
       (A) the failirre of which would be reasonably likely to have serious adverse health
            consequences; or
       (13) which is- ·
               (i) intended to be implanted in the'human body for more than one year, or
               (ii) a. life slistiiining or life supporting device used outside a device. user
                    facility."

As you know, the corresponding medical device tracking regulations, found in Title 21
Code of Federal Regulations (CFR) Part 821, are intended to ensure that tracked devices
can be trac~cf from the device manufacturing facility to the person for whom the device is
int~nd~d \.Vhen patient notification (unc_ler section 518(a) of the Act, 21 U.S.C. § 360h(a))
or devicerecall'(l!Ilder section 518(e) of the Act, 21 U.S.C. § 360h(e)) actions are ordered
by the agency. Tile d~yice tracking requirements for exemptions and variances, sYstem
anq'CO)l!(:nt requirements oftracking, the ob1igatiOJ1S of persons other than device
mal!ufaciurers; recqrds and inspection requirements, confidentiality, and record retention
requiremen~; whic4 wf;!re published in the Federal Register on August 16, i 993, iemwn
in effect (21 CFR  - ·-sections.821'.2;
                            ...         821.25; 821.30, 821.50, 821.55 arid 821.60, copy
enclosed)




                                                                                                             7
  Case: 1:19-cv-02995-JG Doc #: 26-1 Filed: 05/11/20 8 of 8. PageID #: 338




Page 2 =JleartWare; Inc.
  ~··     -            -



 "Fhis otd«?r tocaqopt a tracking method does not change your obligations concerning other
 FDA regulations affecting 'your device: FDA published in the Federal Register on
 February 28, 20()2, an amendment to the final rule to revise the scope of the regulation
 iuld add ce$iil patient confidentiality requirements and non-substantive changes to
 remove outdated references and simplify terminology. (67 FR 6943) Ifyou need specific
.guidarice, please contact Ann Feiriter, iri the Office of Compliance, FDA Center for
 Devices and Radiological Health, at (301) 796-5686. Other general information on your
 reSponsibilities under the Act, or more specific information, such as non-binding
 guidance on -medical device tracking (copy enclosed), may be obtained from the Division
 ofS_I]la!J _Manufacturers, Internatiorial, and Consumer Assistance at its toll-free number
 (800) 638-2041, or at the internet address www.fda.gov/cdrh.

                                              Sincerely yours,



                                              Steven Silverman
                                              Director
                                              Office of Compliance
                                              Center for Devices and
                                                 Radiological Health

Enclosures




                                                                                        8
